
	

114 HR 121 IH: Local Education Authority Returns Now Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To allow a State to opt out of K–12 education grant programs and the requirements of those
			 programs, to amend the Internal Revenue Code of 1986 to provide a credit
			 to taxpayers in such a State, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Local Education Authority Returns Now Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Ability of States to opt out of K–12 education grant programs
					Sec. 101. Determinations by Secretary of the Treasury as to which States are opt-out States.
					Sec. 102. Amounts creditable to States.
					Sec. 103. Opt-out States not eligible to receive grants under K–12 education grant programs.
					Sec. 104. Requirements of K–12 education grant programs do not apply to opt-out States.
					Sec. 105. Definitions.
					Title II—Credit to taxpayers in opt-out State
					Sec. 201. Refundable opt-out State education credit.
			IAbility of States to opt out of K–12 education grant programs
			101.Determinations by Secretary of the Treasury as to which States are opt-out States
				(a)DeadlineNot later than February 1 of each calendar year (hereinafter in this title referred to as the determination year), the Secretary of the Treasury shall determine which States, if any, are opt-out States for the
			 calendar year (hereinafter in this title referred to as the opt-out year) that follows the determination year.
				(b)DeterminationThe Secretary of the Treasury shall determine that a State is an opt-out State for an opt-out year
			 under subsection (a) if, and only if, there is transmitted to the
			 Secretary a copy of a law, in effect as of January 1 of the determination
			 year, that can fairly be read to mean that the policy of the State is to
			 not accept grant funds under the K–12 education grant programs, and
			 thereby to not be bound by the requirements of those programs, for that
			 opt-out year.
				(c)NotificationUpon making a determination under subsection (a), the Secretary of the Treasury shall transmit that
			 determination to the Secretary of Education and to Congress.
				102.Amounts creditable to States
				(a)In generalFor purposes of determinations relating to the refundable opt-out State education credit under
			 section 36D of the Internal Revenue Code of 1986, as early as practicable
			 for a calendar year, the Secretary of Education shall, for each State,
			 determine the amount creditable to that State for that calendar year and
			 make available that determination.
				(b)Amount creditableThe Secretary shall determine the amount creditable to a State for a calendar year as follows:
					(1)If the State was not an opt-out State for the preceding calendar year, the amount creditable for
			 the calendar year shall be equal to the aggregate K–12 funding (as
			 determined under subsection (d)) for that State for that preceding
			 calendar year.
					(2)If the State was an opt-out State for the preceding calendar year, the amount creditable for the
			 calendar year shall be equal to—
						(A)the extrapolated amount (as determined under subsection (c)) for that preceding calendar year, plus
						(B)the amount that results when the amount creditable for that preceding calendar year is subtracted
			 from the extrapolated amount (as determined under subsection (c)) for that
			 preceding calendar year.
						(c)Extrapolated amount
					(1)In generalThe Secretary of Education shall determine the extrapolated amount for a State for a calendar year.
			 The determination shall be based on—
						(A)the amount of grant funds that would have been received other than on a competitive basis, as
			 direct grants, subgrants, or otherwise, under the K–12 education grant
			 programs, by the State or any public educational entity in the State for
			 that calendar year, had it elected not to be an opt-out State for that
			 calendar year; plus
						(B)the average annual amount of all grant funds that would have been received on a competitive basis,
			 as direct grants, subgrants, or otherwise, under the K–12 education grant
			 programs, by the State or any public educational entity in the State for
			 that calendar year and the four preceding calendar years, had it elected
			 not to be an opt-out State for those calendar years.
						(2)RegulationsThe Secretary shall prescribe regulations for making determinations required by this subsection.
			 The initial regulations shall be prescribed not later than 6 months after
			 the date of the enactment of this Act.
					(d)Aggregate K–12 fundingThe aggregate K–12 funding for a State for a calendar year shall be equal to—
					(1)the amount of all grant funds received other than on a competitive basis, as direct grants,
			 subgrants, or otherwise, under the K–12 education grant programs, by the
			 State or any public educational entity in the State for that calendar
			 year; plus
					(2)the average annual amount of all grant funds received on a competitive basis, as direct grants,
			 subgrants, or otherwise, under the K–12 education grant programs, by the
			 State or any public educational entity in the State for that calendar year
			 and the four preceding calendar years.
					103.Opt-out States not eligible to receive grants under K–12 education grant programs
				(a)In generalWhen a State is an opt-out State for a calendar year, neither the State nor any public educational
			 entity in the State is eligible to receive, as direct grants, subgrants,
			 or otherwise, any funds under any of the K–12 education grant programs for
			 that calendar year.
				(b)ReallocationAny funds under a K–12 education grant program that are not allocated to a State or public
			 educational entity in the State by reason of subsection (a) shall be
			 returned to the Treasury.
				104.Requirements of K–12 education grant programs do not apply to opt-out StatesWhen a State is an opt-out State for a calendar year, neither the State nor any public educational
			 entity in the State is subject to any statutory or regulatory requirement
			 of a K–12 education grant program for that calendar year.
			105.DefinitionsIn this title:
				(1)The term K–12 education grant program means any grant program carried out under any title of the Elementary and Secondary Education Act
			 of 1965, except for the following:
					(A)Indian, Native Hawaiian, and Alaska Native EducationTitle VII (20 U.S.C. 7401 et seq.).
					(B)Impact AidTitle VIII (20 U.S.C. 7701 et seq.).
					(2)The term public educational entity means, with respect to a State, the State educational agency, any local educational agency in the
			 State, or any public elementary or secondary school in the State.
				IICredit to taxpayers in opt-out State
			201.Refundable opt-out State education credit
				(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the
			 following new section:
					
						36C.Opt-out State education credit
							(a)General ruleIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed
			 by this chapter for the taxable year the opt-out State education amount.
							(b)Opt-Out State education amountFor purposes of this section—
								(1)In generalThe term opt-out State education amount means, with respect to a taxpayer for a taxable year beginning in an opt-out year, the amount
			 equal to—
									(A)the amount creditable under section 102 of the Local Education Authority Returns Now Act to an opt-out State (determined under section 101 of such Act), multiplied by—
									(B)a fraction—
										(i)the numerator of which is the taxpayer’s household tax burden from such State for the opt-out year,
			 and
										(ii)the denominator of which is the total tax revenue of such State for the opt-out year.
										(2)Household tax burdenThe household tax burden from a State for an opt-out year is the sum of—
									(A)the State real property taxes,
									(B)the State personal property taxes,
									(C)the State income, war profits, and excess profits taxes, plus
									(D)the State general sales taxes,for the calendar year in which the second preceding taxable year ends and within which paid or
			 accrued by the taxpayer. For purposes of this section, terms used in the
			 preceding sentence which are also used in section 164 shall have the
			 respective meanings given such terms by section 164.(3)Total tax revenueThe total tax revenue of a State for an opt-out year is the amount determined by the Secretary to
			 be the aggregate tax revenue of such State for the calendar year in which
			 the second preceding taxable year ends.
								(c)Eligible individualFor purposes of this section—
								(1)In generalThe term eligible individual means an individual whose principal place of abode (within the meaning of section 121) was in the
			 opt-out State for the entire taxable year.
								(2)DependentsThe term eligible individual does not include any individual if a deduction under section 151 with respect to such individual
			 is allowed to another taxpayer for a taxable year beginning in the
			 calendar year in which such individual’s taxable year begins.
								(d)Opt-Out yearThe term opt-out year means a calendar year for which the Secretary determines a State to be an opt-out State under
			 section 101 of the Local Education Authority Returns Now Act.
							(e)Amount of credit shall be determined under tables
								(1)In generalThe credit under subsection (a) shall be determined under tables prescribed by the Secretary.
								(2)Requirements for tablesThe tables prescribed under paragraph (1) shall—
									(A)reflect the provisions of this section, and
									(B)take into account filing status, State of residence, and adjusted gross income..
				(b)Conforming amendments
					(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
					(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
						
							
								Sec. 36C. Opt-out State education credit..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				
